PER CURIAM.
Nick B. Fulghum appeals the summary denial of his “motion for resentencing” which the trial court treated as a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse.
In his motion for resentencing, Fulg-hum argued that his sentencing guidelines scoresheet contained numerous calculation errors apparent on the face of the record. This claim is cognizable in a rule 3.800(a) motion. See Tanner v. State, 724 So.2d 643 (Fla. 1st DCA 1999). The State conceded these errors. The trial court accordingly reduced Fulghum’s sentence from thirty months’ prison to 29.75 months’ prison, finding that was the maximum possible sentence under the corrected scoresheet. In his motion for resentencing, Fulghum argued that the corrected sentence was still outside of the sentencing guidelines range. In denying his motion, the trial court did not attach copies of Fulghum’s scoresheets to its order. Accordingly, it fails to conclusively refute Fulghum’s claim. We therefore reverse and remand for attachment of those portions of the record which conclusively refute Fulghum’s claim or for further proceedings on this issue.
Reversed and remanded.
*33NORTHCUTT, A.C.J., and CASANUEVA and STRINGER, JJ., Concur.